                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                            4:19CR3070
       vs.
                                                               ORDER
EDWIN MAURICIO CASTRO,

                      Defendant.

      Defendant has moved to continue Defendant’s status hearing. (Filing No.
15). As explained by counsel, Defendant needs additional time to investigate facts
which may impact the potential sentence before deciding whether to enter a plea
of guilty. The motion to continue is unopposed. Based on the representations of
counsel, the court finds the motion should be granted. Accordingly,

      IT IS ORDERED:

      1)     Defendant’s motion to continue, (Filing No. 15), is granted.

      2)     Defendant's plea hearing will be held before the undersigned
             magistrate judge on July 31, 2019 at 11:00 a.m.. Defendant is ordered
             to appear at this hearing.

      3)     For the reasons stated by counsel, the Court finds that the ends of
             justice served by continuing Defendant's status hearing outweigh the
             best interest of Defendant and the public in a speedy trial.
             Accordingly, the time between today's date and the district court
             judge's acceptance or rejection of the anticipated plea of guilty shall
             be excluded for speedy trial calculation purposes. 18 U.S.C. §
             3161(h)(7). Failing to timely object to this order as provided under this
             court’s local rules will be deemed a waiver of any right to later claim
             the time should not have been excluded under the Speedy Trial Act.

      July 8, 2019.                           BY THE COURT:
                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
